United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2678
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Jason Robert Zeimes

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: February 10, 2014
                              Filed: April 29, 2014
                                 [Unpublished]
                                 ____________

Before SMITH, BEAM, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Jason Robert Zeimes violated his supervised release. The district court1
sentenced him to 24 months’ imprisonment, above the Guidelines range of 6-12

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
months. Zeimes appeals. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       In 2008, Zeimes was sentenced to 37 months’ imprisonment and 5 years of
supervised release for conspiracy to distribute cocaine, in violation of 21 U.S.C. §§
841(b)(1)(C) and 846. In 2010, he was released from prison. The terms of his
supervised release required submitting to drug testing, refraining from consuming
excessive amounts of alcohol, filing a monthly report with his probation officer, and
informing the officer if he left Minnesota. In 2011, he disappeared. Two years later,
he surfaced in South Dakota when arrested for assault. He gave police a false name.
His blood-alcohol level was 0.16. At his revocation hearing, he requested a within-
Guidelines sentence, pointing to law-abiding behavior and employment as a
construction worker. The district court imposed the statutory maximum of two years
in prison, followed by a year of supervised release.

       Zeimes attacks the sentence as unreasonable under 18 U.S.C. § 3553(a). The
reasonableness of a revocation sentence is reviewed for abuse of discretion. United
States v. Cotton, 399 F.3d 913, 916 (8th Cir. 2005) (listing factors). “A district court
abuses its discretion and imposes an unreasonable sentence when it fails to consider
a relevant and significant factor, gives significant weight to an irrelevant or improper
factor, or considers the appropriate factors but commits a clear error of judgment in
weighing those factors.” United States v. Miner, 544 F.3d 930, 932 (8th Cir. 2008).
 “Although the district court is required to consider certain factors set forth in §
3553(a) in a supervised-release-revocation sentencing, ‘there is no requirement that
the district court make specific findings relating to each of the factors considered.’
. . . Evidence that the district court was aware of the relevant § 3553(a) factors
required to be considered is sufficient.” United States v. Franklin, 397 F.3d 604, 606-
07 (8th Cir. 2005) (footnote omitted), quoting United States v. Graves, 914 F.2d 159,
160 (8th Cir. 1990).



                                          -2-
       Zeimes claims that “the district court gave undue weight to [his] absconding
from supervision and insufficient weight to positive factors.” He cites cases where
the defendant received the statutory maximum after resuming the behavior for which
he was originally convicted. E.g., United States v. Bear Robe, 521 F.3d 909, 910 (8th
Cir. 2008) (driving when intoxicated); United States v. Baker, 491 F.3d 421, 423 (8th
Cir. 2007) (fraud). The district court was aware of the positive factors Zeimes
highlights. But, it noted he missed drug tests before disappearing, his actions while
unsupervised are unknown, and he was arrested with a high blood-alcohol level (“you
weren’t exactly picked up . . . stone cold sober working at a church”). The district
court did not abuse its discretion by imposing the statutory maximum. See United
States v. Holmes, 489 Fed. Appx. 977, 979 (8th Cir. 2012) (per curiam) (affirming an
above-Guidelines, statutory-maximum revocation sentence of 24 months, when
defendant had not returned to the behavior for which he was originally convicted,
noting that this court has “repeatedly affirmed statutory maximum revocation
sentences that were substantially above the advisory guidelines range”); United States
v. Perkins, 526 F.3d 1107, 1110-11 (8th Cir. 2008) (affirming a statutory-maximum
revocation sentence of 24 months, when defendant had not returned to the behavior
for which he was originally convicted).

                                    *******

      The judgment is affirmed.
                     ______________________________




                                         -3-